COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-146-CV
 
AUDRA BROTHERS, INDIVIDUALLY
                                                   APPELLANTS
AND AS NEXT FRIEND OF ALEXANDRIA
APPLEGATE, A MINOR, AND SUE
BROTHERS
V.
REYNALDO DELARA
                                                                          
APPELLEE
----------
FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered "Appellants' Motion To Dismiss." It is the
court's opinion that the motion should be granted; therefore, we dismiss the
appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution issue. See
Tex. R. App. P. 42.1(d).
 
                                                           PER
CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DELIVERED: June 26, 2003

1. See Tex. R. App. P. 47.4.